DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 October 2021 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:
Claims 1, 3-12 and 14-24 are allowable over the prior art of record.

The reasons for allowance of claim 1 are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “… automatically aggregate device behavior data over a network via the embedded data collection stack from a plurality of device classes, wherein the said plurality of device classes comprise a single or plurality of proxy devices, legacy protocols, devices, applications, machines, and sensors across locations;
abstract the plurality of device classes;
automatically normalize the aggregated device behavior data from the said plurality of device classes;
	wherein automatic normalization comprises normalization at the collection point or at an edge from an associated or recognized proxy, and normalization at an associated server from an unassociated or unrecognized proxy;
	automatically canonical-ize the normalized and aggregated device behavior data, wherein canonicalization comprises adding meta-data and derived data to aggregated device behavior data from each of the plurality of device classes;
	automatically analyze the canonical-ized device behavior data based on a correlated event or events, and a correlated condition or conditions, across the plurality of device classes”, and equivalently in independent claims 12, 22 and 23.

3-11, 14-21 and 24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/H. W./
Examiner, AU 2168
25 February 2021

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 26, 2022